PER CURIAM.
Michael Antonio Goodman appeals the district court’s order denying his motion fo return of property. Fed.R.Crim.P. 41(e). We have reviewed the record and found no reversible error. Accordingly, we affirm on the district court’s reasoning. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Goodman, No. CR-92-1-BO (E.D.N.C. Oct. 25, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.